Order entered December 17, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01121-CV

   CLARKE BARCUS, C-2-IT RENTAL, INC., 440 EQUIPMENT, LLC, AND CYRUS
                           BARCUS, Appellants

                                              V.

                              SARAH SCHARBAUER, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. Dc-17-08105

                                           ORDER
       Before the Court is court reporter Brooke Wagner's December 12, 2019 request for

extension of time to file the record. We GRANT the request and ORDER the reporter's record

be filed no later than February 3, 2020.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE